Citation Nr: 0032808	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-49 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent from November 1, 1995, for bipolar disorder. 

2.  Entitlement to a disability evaluation in excess of 70 
percent from August 25, 1997 to October 27, 1997, for bipolar 
disorder. 

3.  Entitlement to an effective date prior to October 28, 
1997, for a total disability rating based on individual 
unemployability due to service connected disorders. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The veteran served on active duty from September 1989 to 
April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  The veteran appealed a December 1995 rating decision, 
which granted a temporary total rating under 38 C.F.R. 
§ 4.29, from October 7, 1995; and continued the assignment of 
a 10 percent evaluation for a bipolar disorder, effective 
from November 1, 1995.   An April 1996 rating decision 
assigned a 100 percent temporary total rating under 38 C.F.R. 
§ 4.29, from October 7, 1995, followed by the assignment of a 
50 percent rating effective from November 1, 1995.  The 
veteran later appealed an August 1996 rating decision, which 
denied entitlement to a total disability rating based on 
individual unemployability due to service connected 
disorders.   

During the subsequent course of this appeal, a March 1999 
Board decision remanded this case to the RO for further 
development regarding the claim for an increased rating, and 
a claim of entitlement to a total rating based on 
unemployability due to service-connected disability.  
Subsequently, a November 1999 RO rating decision assigned the 
bipolar disability a 70 percent evaluation, effective from 
August 25, 1997; granted entitlement to a total rating based 
on unemployability due to service-connected disability, 
effective from October 28, 1997, to February 3, 1999; and 
assigned a 100 percent schedular rating for the bipolar 
disability, effective from February 4, 1999.  The case has 
since been returned to the Board for further appellate 
review.

In correspondence received in February 2000, the veteran's 
representative appears to have raised a claim that a clear 
and unmistakable error was made with respect to an October 
1990 rating decision.  This matter is referred to the RO for 
appropriate action.  The veteran has also raised the issues 
of entitlement to an independent medical opinion, and 
entitlement to a thorough and contemporaneous examination.  
The Board would point out, however, that these are ancillary 
issues to the veteran's underlying claim; they are not 
separately appealable issues.  Rather, determinations 
regarding whether an examination or an advisory medical 
opinion is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issues by the agency of original jurisdiction.  See 38 C.F.R. 
§ 3.328 (1999) (regarding independent medical opinions).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  From November 1, 1995, the veteran's bipolar disorder is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  

3.  The effect of the award herein, of the 100 percent 
disability rating for the veteran's bipolar disorder from 
November 1, 1995, is to render moot his claim of entitlement 
to an effective date prior to October 28, 1997, for a total 
disability rating based upon individual unemployability.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation from 
November 1, 1995 for bipolar disorder, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.129, 4.130, Diagnostic Code 9432 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. 
§ 5107(a).  The veteran has been provided recent Department 
of Veterans Affairs (VA) examinations to evaluate his bipolar 
disorder and various treatment records have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected psychiatric disability.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence is not adequate for a  fair 
determination of this case.

Factual Background

The medical evidence for consideration in assessing the 
severity of the veteran's bipolar disability includes reports 
of VA treatment records, and of VA examinations in January 
1996, January and October 1997, and in August 1999.  The 
evidence also includes information regarding employment 
provided by the veteran's employer for the period from 
February 1996 to October 1997.  The evidence also includes 
statements from the veteran and his representative.

VA medical records show that the veteran was hospitalized and 
treated for a bipolar disorder and polysubstance abuse 
including alcohol and marijuana three separate times between 
August and October 1995.  During hospitalization for six days 
in August 1995, a global assessment of functioning (GAF) 
score was 50.  During hospitalization for 27 days from 
September to October 1995, the GAF score was 40/40.  During 
hospitalization for 23 days in October 1995, the GAF score 
was 40 on admission, and 50 within the last year.  During the 
last hospitalization in October 1995, the veteran stated that 
he was having problems with withdrawal and was experiencing 
some hallucinations.

VA mental hygiene clinic notes show that in November and 
December 1995 the veteran was sluggish, sleepy and drowsy, 
and his thoughts were clear.  In January 1996, a mental 
status examination note shows that the veteran's affect and 
mood were normal, with no evidence of a mood swing.  He 
denied abnormal thought processes and his concentration was 
normal.  The note indicated that the veteran seemed intent on 
taking his medication and not becoming involved in substance 
abuse.  The diagnosis at that time was bipolar disorder, 
mixed, severe without psychotic features.  

The report of a January 1996 VA examination shows that the 
veteran reported that he was not employed, and was having 
difficulty getting a job due to missing a lot of work and 
having difficulty taking orders from supervisors.  He 
reported that he lived with his girlfriend who supported him.  
On examination, he was quite timid and made only minimal eye 
contact.  His posture was tense and he was somewhat restless.  
His affect was flat, and he was often slow to respond to 
questions, and answers were barely sufficient.  His sentences 
were short with almost no spontaneous speech.  He reported 
having difficulty relating thoughts and feelings and actions 
he had had when not on medication.  He reported that he was 
depressed and out of control but could not explain these 
well.  He reported that he did not really hear voices, but 
did hear weird things.  He reported having had suicidal 
thoughts and that he burned his wrist once in an attempt.  
His concentration was poor, and he had trouble staying 
asleep.  He reported that he feels hopeless and helpless.  
His recent memory and immediate recall were okay.  

The examiner concluded with an evaluation that the veteran 
had a serious mental illness that tended to be cyclic in 
nature, and required at least five hospitalizations of fairly 
long duration in the past six years.  The report noted that 
the veteran took medication that probably had some disturbing 
side effects.  The examiner opined that the veteran presently 
had an incomplete remission of his illness, but was not 
psychotic.  The examiner noted that the veteran had symptoms 
including drowsiness, trouble sleeping, and variation of 
moot.  His appetite, libido, energy and ability to 
concentrate were low.  He had a loss of interest in life and 
little joy, and he felt somewhat helpless and loss of 
confidence in himself.  The examiner opined that he was 
certain that this was obvious to any potential employer and 
surely contributed to his problem obtaining work.  The 
alcohol and drug abuse were noted not to be active presently.  
The examiner opined that the veteran had poor insight into 
his illness and was likely to quit taking medication and 
suffer recurrences.  The report contains diagnoses of bipolar 
disorder, depressed type, and marijuana/alcohol abuse in 
partial remission.  The GAF score was 41.

VA mental hygiene clinic notes show that in April 1996 the 
veteran reported that his thoughts were starting to race 
again; and later that month, he reported that he was no 
longer hearing voices.  Notes in June and December 1996 shows 
that the veteran stated he was fine and had received a good 
work recommendation in June, and he denied any problems in 
December 1996.  In December 1996, he reported having a normal 
energy level and that he heard no voices, and worked 30 hours 
a week.  He continued to take medication.  

During a January 1997 VA examination the veteran stated that 
while he was in the service he had experienced psychiatric 
problems which he described as difficulty with sleep, 
restless, hyperactivity, too much energy; and that he also 
heard voices.   He said he also had periods of  depression 
and suicidal thoughts.  On mental status examination, he was 
oriented times three.   Speech was  goal directed,  coherent 
and relevant.  Mood was neutral.   He denied having any 
thoughts of wanting to hurt himself or others.  His affect 
was reactive and appropriate to thought content.  He was 
negative for hallucinations.  The report noted that paranoia 
was under control.  His short and long term memory was 
grossly intact.  He was assessed to have average 
intelligence.

The January 1997 VA examination report noted on specific 
evaluation that the veteran stated that he had been sleeping 
well; however his energy continued to be low.  He was working 
part time.  He felt that with the medication that he was 
presently taking, he was able to function satisfactorily.  He 
admitted to a period of abusing marijuana, methamphetamine as 
well as alcohol.  He said he had not used  any substances for 
a long time.  The report contains a diagnosis of bipolar 
disorder, in remission.

The report of an October 1997 VA examination for mental 
disorders shows that the veteran was employed by a local 
pizza parlor.  He reported complaints of very distinct manic 
spells, with severely reduced sleep, increased energy, 
grandiose thinking, tendency to spend money unwisely, and 
lability of affect.  He also described lows, with increased 
sleep, depression, low energy, and pessimism.  In the past, 
the highs would last a matter of weeks, usually followed by a 
low.  He had much greater mood stability with the 
medications, and still noted some mood changes but usually 
not lasting over fifteen to thirty minutes, which was more of 
an irritability and anger.  He reported that he had worked at 
a local  pizza parlor for several years, and did supervisory 
work much of the time.  He also reported that he was in a 
rock band, and did performances two or three times a month, 
and his primary career goal was to be a musician.  He 
acknowledged drug abuse in the past.  He reported that he 
worked regularly, missed very little work and regarded 
himself as being a good employee.  He recently broke up with 
a girlfriend, after about a three year relationship living 
together.  Currently he was taking medication for his 
symptoms.  He reported that during his highs, he had auditory 
hallucinations, e.g. the television talking at him, etc.

On mental status examination, he was cooperative, had 
unremarkable eye contact and no unusual mannerisms.  His rate 
of speech and associations were intact.  He spoke in a mildly 
mumbling way, which was pretty much monotone.  There appeared 
to be some mild speech interaction difficulty, which was not 
severe.  Mood and affect were not remarkable.  Mental content 
revealed no evidence of disorder.  He was not experiencing 
hallucinations, ideas of reference during the examination.  
Memory was good.  He appeared to be of normal intellectual 
level.  He demonstrated reasonably good insight, recognized 
the reality of his disorder, and recognized the need to 
maintain medications.  His judgment was intact.  The report 
contains a diagnosis of bipolar disorder, cyclic, improved 
with treatment; alcohol abuse, by history; marijuana abuse, 
by history; and cocaine abuse, by history (last used more 
than six years ago by his account).  The examiner concluded 
that the veteran appeared to be functioning quite well at 
this time, was working steady, and was engaged in playing in 
a band.  The examiner recommended that the veteran continue 
medication on long term basis, and noted that the veteran 
appeared to be generally functioning pretty well, and had a 
GAF score of around 70.

In a January 1998 statement from a previous employment 
supervisor, she stated that the veteran had worked from 
February 20, 1996 to October 27, 1997, averaging 61 hours per 
two week period.  She indicated that the veteran was not 
working and his termination was voluntary, and due to his 
trouble dealing with the pressure on the job.

VA hospital records show that the veteran was hospitalized 
from February to March 1999 for 35 days.  On admission, he 
was placed under suicide precautions and started on 
medications.  Initially, he was quite dysphoric.  He had 
flight of ideas and delusional thinking evidenced by ideas of 
reference and grandiosity.  He was also quite paranoid.  
After treatment, at discharge he had a more stable mood and 
was no longer feeling suicidal.  There was still some 
delusional thoughts present, which had decreased since 
admission.  The diagnosis was cannabis, alcohol and nicotine 
dependence; and bipolar affective disorder, homelessness.  
The GAF score at admission was 35-40, and 50 at discharge.

During an August 1999 VA mental disorders examination, the 
veteran reported that he last employment was in January 1999 
when he had worked as a food handler making pizzas.  He 
reported that his symptoms were associated with having "weird 
thoughts."  These thoughts were about things happening to him 
and thinking of things like "Armageddon" and the end of the 
world.  He had also had thoughts that a previous girlfriend 
was into witchcraft and had caused things to happen to him.  
In March of this year, he was arrested and committed for 
psychiatric treatment.  He was very manic and not sleeping 
and was quite delusional and incoherent.  The veteran 
reported that he has not been able to work since January of 
this year.  Prior to this, because of his episodes of 
illness, he had not been able to work for any extended 
periods of time.  His daily routine consisted of getting up 
around 9:00 or 10:00 in the morning and usually sleeping 
about 12 hours.  He had a limited social life, although, he 
attended a Seven Day Advent Church recently.  He stated that 
he was not very good at managing his personal affairs.  His 
father had been helping him.  He reported that he did see 
friends and played in a band with some friends.

On mental status examination he was very polite, extremely 
subdued, and quiet.  
His affect was very flat and his mood seemed to be depressed.  
His thinking at times was not very focused.  He was 
tangential.  He was oriented to time, place, and person.  He 
had difficulty giving numbers forward and at times became 
easily confused and distracted by noises around him.  His 
fund of general information seemed to be good.  He could 
problem solve and he was able to show appropriate judgment on 
problem solving questions.  He had difficulty abstracting the 
significance of a proverb.  He also did not demonstrate 
impulsivity.

The examiner opined that the veteran had a recurrent severe, 
psychotic mental illness that when he becomes symptomatic 
rendered him unable to manage his own welfare and in fact 
provide for himself.  The report contains a diagnosis of 
bipolar affective disorder, chronic, severe.  The GAF score 
was recorded as 30-40, demonstrating impairment in reality 
testing and communication including delusional thinking; 
affective mood swings, difficulty managing his own affairs 
and finances and episodes of severe hyperactivity.

The examiner concluded with an opinion that the veteran had a 
severe recurring psychotic disorder, which was recurrent with 
mental confusion and delusional thinking, because of which 
the examiner opined that the veteran would not be able to be 
employed.  

Analysis

As noted in the introduction, the veteran's bipolar 
disability is assigned a 50 percent evaluation, effective 
from November 1, 1995; a 70 percent evaluation, effective 
from August 25, 1997; followed by a total rating based on 
unemployability due to service-connected disability, 
effective from October 28, 1997 to February 3, 1999; and the 
disorder is assigned a 100 percent schedular rating, 
effective from February 4, 1999.  With respect to the 
assigned 50 and 70 percent evaluations, the question is 
whether evaluations in excess of those are warranted for the 
respective periods for which they are assigned.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including bipolar disorder, as 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the veteran 
will apply, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
changes to the schedular criteria were made during the 
pendency of the veteran's appeal, the Board finds that it 
must consider both the old and new criteria in evaluating the 
veteran's service-connected bipolar disorder.  However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  In other 
words, the Board must review the evidence dated prior to 
November 7, 1996, only in light of the old regulations, but 
must review the evidence submitted after November 7, 1996, 
under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran.

Prior to November 7, 1996, psychotic disorders, including 
bipolar disorder, were evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.132, Diagnostic Codes 
9400-9410 (1996).  Under the old schedular criteria a 50 
percent evaluation was warranted where there was considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation was warranted where there was severe 
impairment of social and industrial inadaptability.  A 100 
percent evaluation required active psychotic manifestations 
to be of such an extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(prior to November 7, 1996).

Effective November 7, 1996, the general rating formula for 
mental disorders was replaced with different criteria.  And, 
in some instances the nomenclature employed in the diagnosis 
of mental disorders was changed to conform with the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), replacing DSM-III-R.  Effective November 7, 1996, 
bipolar disorders are now rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9432.  38 
C.F.R. § 4.130 (1999).  

The new criteria for evaluations are as follows:

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation requires occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1999).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.

The increased rating question is whether it is factually 
ascertainable that the service-connected bipolar disorder had 
undergone an increase in severity such as to warrant an 
evaluation in excess of 50 percent from November 1, 1995; and 
in excess of 70 percent from August 25, 1997 to October 27, 
1997.  In making its determination, as the revised 
regulations in this case do not allow for their retroactive 
application prior to November 7, 1996, the Board cannot apply 
the new provisions prior to that date.  In other words, the 
Board must review the evidence dated prior to November 7, 
1996, only in light of the old regulations, but must review 
the evidence submitted after November 7, 1996, under both the 
old and newly revised regulations, using whichever version is 
more favorable to the veteran.

The Board has reviewed the evidence of record for the 
veteran's service-connected bipolar disorder.  In light of 
the reasoning set forth below, the Board is of the opinion 
that a disability evaluation of 100 percent from November 1, 
1995 is warranted for the veteran's bipolar disorder pursuant 
to the old regulations.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  A review of the medical evidence and the 
opinions expressed by psychiatric examiners adequately 
support that finding.  In this regard, the Board initially 
notes that VA clinical records show that the veteran was 
hospitalized three times between August and October 1995.  In 
January 1996, the veteran's psychiatric disorder was 
characterized as severe.  Also, during his January 1996 VA 
examination, the examiner noted that the veteran had a 
serious mental illness requiring at least 5 hospitalizations 
of fairly long duration in the past six years.  At that time, 
a GAF score of 41 was recorded, which reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Moreover, the Board has 
taken careful note of the fact that this assigned GAF score 
suggests that the veteran cannot work.  

The record shows that the veteran has been hospitalized by VA 
on multiple occasions from between 1995 and 1999, and also 
had been treated at a VA mental hygiene clinic during that 
period as well.  These records show a diagnosis of bipolar 
disorder; and as discussed above, GAF scores ranging from 35 
to a high of 70, which was recorded only once during his 
October 1997 VA examination.  However, during the period 
since 1995, the veteran's GAF scores have been predominantly 
much lower; and most recently a GAF of 35 - 40 was assigned 
on entrance when the veteran was hospitalized for 35 days 
from February to March 1999.  The GAF scores of 35 and 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work, family 
relations, judgment, thinking or mood.

Although the record indicates that the veteran worked in a 
pizza restaurant from February 1996 to October 1997, there is 
no evidence that this was more than marginal part-time 
employment.  Moreover, during this period, there is medical 
evidence showing that the veteran had symptoms including 
thoughts that were racing, and periods of depression and 
suicidal thoughts.  While the veteran reported during an 
October 1997 VA examination that he was employed by a local 
pizza parlor, he also reported complaints of very distinct 
manic spells, severely reduced sleep, increased energy, 
grandiose thinking, tendency to spend money unwisely, 
lability of affect, lows, depression, low energy, and 
pessimism.  Even with the medications he was taking, he still 
noted some mood changes.  

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation from November 1, 1995, for bipolar disorder.  In 
this regard, the Board has taken careful note of the recent 
examination reports and other clinical evidence discussed 
above.  The record shows that the veteran's ability to have 
relationships with people and to obtain or retain employment 
has suffered severe impairment throughout the period since 
November 1, 1995.

As indicated above, these symptoms have been shown to result 
in severe impairment in social relationships and in the 
veteran's ability to obtain and retain employment.  It is 
apparent from the record that the veteran would have great 
difficulty in holding a permanent position due to the 
severity of his bipolar disorder symptoms.  Thus on review of 
the entire record, the Board finds that the veteran's 
symptomatology throughout the period from November 1, 1995, 
is productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the total clinical record and resolving any 
remaining reasonable doubt in the appellant's favor, a 100 
percent evaluation is assigned from November 1, 1995, for 
bipolar disorder.

Properly on appeal here also is the veteran's claim of 
entitlement to an effective date prior to the present 
effective date of October 28, 1997, for a total disability 
rating based on individual unemployability due to his service 
connected bipolar disorder.  However, the effect of the 100 
percent disability rating granted herein for the veteran's 
bipolar disorder, is to render moot his claim of entitlement 
to an earlier effective date for a total disability rating 
based upon individual unemployability.


ORDER

A 100 percent rating for bipolar disorder effective from 
November 1, 1995, is granted, subject to controlling 
regulations governing the payment of monetary benefits.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals



 

